COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  NICOLAS FIBELA,                                §               No. 08-20-00019-CV

                       Appellant,                §                  Appeal from the

  v.                                             §             County Court at Law No. 6

  KAREN M. WOOD,                                 §             of El Paso County, Texas

                        Appellee.                §               (TC# 2019DCV1242)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 4, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Nicolas Fibela, pro se, prepare the Appellant’s brief and

forward the same to this Court on or before October 4, 2020.

       IT IS SO ORDERED this 4th day of September, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.